Citation Nr: 1002218	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a cardiac disorder.

3. Entitlement to service connection for a liver disorder.

4. Entitlement to service connection for a psychiatric 
disorder, diagnosed as depression.

5. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder has been received.

6. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been received.

7. Entitlement to an effective date earlier than November 30, 
2004, for the grant of non-service-connected pension 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 
1977.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2005 and July 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a September 2006 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

This case was the subject of Board remands dated in April 
2006 and October 2007.
     
The Board reopens the Veteran's claims for service connection 
for cervical spine and low back disability, and grants an 
earlier effective date for nonservice-connected pension 
benefits.

The reopened issues of entitlement to service connection for 
a cervical spine disorder and a low back disorder, and the 
additional issues reflected on the title page of this 
decision, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement 
within one year of September 2002 notification of a September 
2002 RO rating decision that denied service connection for a 
cervical spine disorder and a low back disorder.

2.   Since the September 2002 unappealed RO denial of the 
claim for service connection for a cervical spine disorder, 
evidence was received that had not previously been submitted 
to agency decisionmakers, which relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

3.   Since the September 2002 unappealed RO denial of the 
claim for service connection for a low back disorder, 
evidence was received that had not previously been submitted 
to agency decisionmakers, which relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

4.  The Veteran did not submit a notice of disagreement 
within one year of September 2002 notice of a September 2002 
RO rating decision that denied entitlement to nonservice-
connected pension benefits.

5.  The Veteran's current claim for nonservice-connected 
pension benefits was received on November 30, 2004.





6.  On August 9, 2004, the Veteran became permanently and 
totally disabled and was so incapacitated that it prevented 
him from filing a disability pension claim for a period of at 
least 30 days.


CONCLUSIONS OF LAW

1.  The September 2002 RO rating decision that denied a claim 
for service connection for a cervical spine disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence received since the September 2002 RO rating 
decision that denied service connection for a cervical spine 
disorder, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The September 2002 RO rating decision that denied a claim 
for service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002).    

4.  Evidence received since the September 2002 RO rating 
decision that denied service connection for a low back 
disorder, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The criteria for an earlier effective date of August 9, 
2004, for nonservice-connected pension benefits, are met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claims for service 
connection for a cervical spine disorder and a low back 
disorder.  Under these circumstances, there is no prejudice 
to the Veteran in adjudicating the applications to reopen 
without further discussion of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

As to the Veteran's appeal for an earlier effective date for 
nonservice-connected pension benefits, that appeal was 
effectuated by receipt of a notice of disagreement with the 
RO rating decision dated in February 2005 that granted 
entitlement to nonservice-connected pension benefits.  At 
that point, the claim for nonservice-connected pension 
benefits was not only substantiated, it was proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve had been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim for 
an earlier effective date for nonservice-connected pension 
benefits at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Consistent with the foregoing, a new 
paragraph (b)(3) was added to 38 C.F.R. § 3.159, effective 
May 30, 2008, which states that no duty to provide section 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement..."  

As to the duty to assist, all relevant treatment records 
required for adjudication of the claim for an earlier 
effective date for non-service connected pension benefits 
have been sought and associated with the claims file.  In 
particular, all known medical records for the period from 
November 30, 2003, to November 30, 2004, have been obtained 
and associated with the claims file.  See 38 C.F.R. 
§ 3.400(b)(1).  A VA examination and opinion would be of no 
assistance in adjudicating this matter, because from the 
treatment records in the claims file there is no plausible 
indication that for the period from November 30, 2003, to 
August 8, 2004, that the Veteran was so incapacitated for a 
period of 30 days or more that it prevented him from filing a 
disability pension claim.  See 38 U.S.C.A. § 5103A(d); C.F.R. 
§ 3.400(b)(1).

Claims Reopened 

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the Veteran did not file a notice of 
disagreement within one year of a September 2002 letter 
notifying him of the unfavorable September 2002 rating 
decision that denied claims for service connection for a 
cervical spine disorder and for a low back disorder.  Thus, 
the decision as to these issues became final.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) (West 2002); Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In a letter dated in August 2007, F.A., M.D., wrote that he 
had reviewed the Veteran's military, VA, and civilian health 
records.  He opined that that the Veteran's neck and lower 
back injuries were incurred during his military service.  He 
supported his opinion by citing to specific service treatment 
records and the Veteran's in-service and post-service medical 
history.  The service treatment records he cited include 
those reflecting complaints of low back pain in October and 
November 1976, and a February 1977 service treatment record 
indicating that the Veteran had a bump on the back of his 
head and constant and severe headaches.  

The medical opinion evidence from Dr. F.A., to the effect 
that the Veteran's cervical spine and low back disorders are 
related to active service, is presumed credible for the 
limited purpose of reopening the Veteran's claims.  It is new 
evidence, not merely cumulative of evidence previously of 
record, which raises a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for a cervical spine disorder and for a low back disorder. 

Accordingly, the claims are reopened, and will be remanded 
for further development.


Earlier Effective Date for Nonservice-Connected Pension 
Benefits

In January 2002, the RO received from the Veteran a claim for 
nonservice-connected pension benefits.  The RO denied the 
claim in September 2002, and provided notice of the denial by 
a letter dated in September 2002.  The Veteran did not submit 
a notice of disagreement within one year of the rating 
decision, and the rating decision became final.  See 38 
U.S.C.A. § 7105.

On November 30, 2004, the RO received a new claim for 
nonservice-connected pension benefits from the Veteran.  The 
claim was granted by an RO rating decision dated in February 
2005, effective November 30, 2004, the date of receipt of the 
claim.  This appeal for an effective date earlier than 
November 30, 2004, for nonservice-connected pension benefits, 
stems from a notice of disagreement with the assigned 
effective date, received from the Veteran in March 2005.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The Veteran's application for 
nonservice-connected pension benefits was received on 
November 30, 2004.  Under this general rule, the effective 
date to be applied would be November 30, 2004, the date of 
receipt of claim, which is later than the date entitlement 
arose.

The only applicable exception in the present case is that for 
claims for disability pension received after October 1, 1984, 
if, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  See 38 C.F.R. § 3.400(b)(ii)(B). 

The Board has reviewed the Veteran's records of treatment for 
the year prior to November 30, 2004.  He failed to report for 
appointments with a VA rheumatology clinic in February 2004 
and April 2004, after being followed for nonspecific multiple 
joint pains in early November 2003.  He appeared for an 
appointment on August 5, 2004.  He was noted to have multiple 
ongoing diagnosed conditions.  On clinical examination he was 
alert and oriented.  His heart was of regular rate and rhythm 
and there was no heart failure.  Examination of the abdomen 
was negative.  His blood pressure was high.  His lungs were 
clear to auscultation.  

On August 9, 2004, the Veteran was transported to a VA 
hospital from a private hospital after experiencing a 
transient ischemic attack.  There was a drooping of the right 
side of his face and his speech was slurred.  After 
observation and treatment he left the hospital ambulatory, 
with normal gait and no slurred speech.  

At follow-up treatment on August 16, 2009, the diagnoses were 
essential hypertension; acute sinusitis; ear pain; and 
labyrinthitis.  

On August 17, 2009, the Veteran's eardrums were bulging and 
red bilaterally.  A CT Scan of the head was noted to show now 
evidence of acute intracranial pathology, although there was 
bilateral maxillary sinus thickening.  The diagnoses were 
essential hypertension; acute sinusitis; ear pain; and 
labyrinthitis. 

On August 26, 2004, the Veteran was treated for Eustachian 
tube dysfunction and bronchitis.  He was noted to be oriented 
X 3 and nervous.  On August 27, 2004, he was treated for 
hypertension with tachycardia.  

On September 7, 2004, the Veteran was noted to be depressed 
and to be experiencing nonrestorative sleep, with frequent 
night awakenings, to be troubled by recurring thoughts of the 
death of his brother, and to be anxious and wound up all of 
the time.  He continued to receive frequent treatment.  On 
October 26, 2004, he was found to have experienced a 
transient ischemic attack.  On October 28, 2004, he was noted 
by EKG to have sinus tachycardia.  He had a pulse of 130 and 
was flushed and moist.  He had diffuse wheezing in his lungs.  
He was placed on oxygen.

The Veteran's application for nonservice-connected pension 
was accompanied by a signed statement dated on November 9, 
2004, and, as noted above, was received by the RO on November 
30, 2004.

Affording all benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran experienced a period of 
greater than 30 days beginning on August 9, 2004, during 
which he was so incapacitated that it prevented him from 
filing a claim for nonservice-connected pension benefits.  
Prior to that time, and as documented up to August 5, 2004, 
there is no plausible basis upon which the Board might find 
that the Veteran was incapacitated to such a degree.  He 
experienced multiple joint pains but otherwise workups dating 
back to early November 2003 revealed the need for no more 
than regularly scheduled follow-up treatment, with no severe 
clinical findings.

The Board finds that as of August 9, 2004, on which date the 
Veteran experienced a transient ischemic attack, to be 
followed over the coming days and months by bronchitis, 
tachycardia, ear infections, labyrinthitis, depression, etc., 
the Veteran's level of disability increased dramatically.  It 
appears at least as likely as not that he became permanently 
disabled as of August 9, 2004 and was so incapacitated for a 
period of 30 days or more as to have been prevented from 
filing a disability pension claim for at least the first 30 
days immediately following that date.  See 38 C.F.R. 
§ 3.400(b)(ii)(B). 

In the Veteran's November 2004 application for nonservice-
connected pension benefits, the Veteran indicated that he was 
first unable to work in September 2004, as a result of a 
heart condition, a back condition, and a stroke/transient 
ischemic attack.  He cited to the September 2004 records of 
VA treatment and hospitalization described above as evidence 
of his increased level of disability. 

The Board has considered an October 2006 decision by the 
Social Security Administration (SSA), which found that the 
Veteran was totally disabled beginning on May 1, 2003.  Were 
the Board to adopt the finding of the SSA, the Veteran's 
claim for an earlier effective date for nonservice-connected 
pension benefits would be denied, since the Veteran did not 
file his new claim for VA nonservice-connected pension 
benefits within one year of May 1, 2003; and there is no 
evidence to show that the Veteran was so incapacitated that 
he could not file a claim for nonservice-connected pension 
benefits from November 30, 2003, to August 8, 2004.  See 38 
C.F.R. § 3.400(b)(ii)(B).  

The Board finds more probative the approximate time frame 
indicated by the Veteran in his November 30, 2004, 
application, indicating that he became totally disabled in 
approximately September 2004 after his transient ischemic 
attack and cardiac symptoms, and the clear increase in 
disability shown in medical treatment records on August 9, 
2004, and from that time forward.  The Board's findings in 
this regard, as contrasted with the somewhat earlier date of 
onset of total disability found by the SSA, are only of 
benefit to the Veteran's claim for an earlier effective date 
for VA pension. 

In light of the foregoing, and affording all benefit of the 
doubt in the Veteran's favor, an earlier effective dated of 
August 9, 2004, for nonservice-connected pension benefits is 
granted.


ORDER

An earlier effective date of August 9, 2004, for nonservice-
connected pension benefits is granted.

New and material evidence having been received, the claim for 
service connection for a cervical spine disorder is reopened; 
the Veteran's appeal as to this issue is granted to this 
extent only.

New and material having been received, the claim for service 
connection for a low back disorder is reopened; the Veteran's 
appeal as to this issue is granted to this extent only.


REMAND

New and material evidence has been received to reopen the 
claims for service connection for a cervical spine disorder 
and for a low back disorder.  In light of the receipt of the 
April 2007 supporting medical opinion from F.A., M.D., there 
is now competent medical evidence to support the Veteran's 
assertion that his current cervical spine and low back 
disabilities are related to active service.  Accordingly, a 
VA examination and opinion is warranted for the purpose of 
adjudication of the reopened claims.  See 38 U.S.C.A. 
§ 5103A(d)(2).

In addition, in his April 2007 letter, Dr. F.A., after 
reviewing the Veteran's service treatment and post-service 
medical records, opined that the Veteran's documented in-
service alcohol use was a classic symptom of the Veteran 
self-medicating for his depression and anxiety.  He noted 
service treatment records dated in October 1976 and February 
1977 documenting the Veteran's alcohol use.  His alcohol use 
was noted to be heavy in the February 1977 treatment record.  
He further noted a separate February 1977 service treatment 
record that indicated that Veteran complained of being under 
emotional strain.  In light of the newly received medical 
opinion from Dr. F.A., the Board finds that a VA examination 
and opinion is warranted for the purpose of adjudicating his 
claim for service connection for psychiatric disability.  See 
38 U.S.C.A. § 5103A(d)(2).

In addition, Dr. F.A. noted that the Veteran was receiving 
ongoing treatment from a psychiatrist and a psychologist at 
the Bonham VA hospital.  Records of any such ongoing VA 
treatment should be obtained and associated with the claims 
file.  See 38 U.S.C.A. § 5103(a)-(c); Bell v. Derwinski, 2 
Vet. App. 611 (1992).


The Veteran has cited to several disciplinary actions during 
service, including receiving non-judicial punishment actions 
under Article 15 of the Uniform Code of Military Justice, as 
evidence that he had psychiatric disability during service.  
(See September 2006 Board hearing transcript (Tr.) at 60.)  
Documentation of the described non-judicial disciplinary 
actions is not currently associated with the claims file.  

While a limited subset of the documentation from the 
Veteran's personnel file has already been obtained and 
associated with the claims file, these do not contain 
documentation of disciplinary actions or related personnel 
actions pertaining to the Veteran's period of active service.  
The RO should therefore obtain a copy of the Veteran's 
complete Official Military Personnel File from the service 
department and associate it with the claims file.  See 38 
U.S.C.A. § 5103A(a)-(c).  

Readjudication of the Veteran's claim for service connection 
for a liver disorder is remanded as inextricably intertwined 
with the remanded claim for service connection for 
psychiatric disability, since the Veteran essentially claims 
his liver disability is caused or aggravated by drinking 
which is a manifestation or symptom of the psychiatric 
disability for which he seeks service connection.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other, and pending issues "inextricably 
intertwined" with an issue certified for appeal are to be 
adjudicated prior to appellate review); overruled on other 
grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ("We 
hold that only after the Court determines that it has 
jurisdiction does it then engage in consideration of 
questions concerning whether the appeal involves multiple 
claims or issues that are inextricably intertwined.  If we 
find that the matter on appeal is inextricably intertwined 
with an issue or claim still pending before VA, the Court 
generally will decline, for reasons of judicial economy or on 
prudential grounds, to review the merits of the claim or 
issue adjudicated in the Board decision then before the 
Court, and remand it for further adjudication, as 
appropriate, with the other 'inextricably intertwined' 
matters still being adjudicated below."). 

Service treatment records include a record of the Veteran 
requesting an EKG on November 3, 1975.  He was treated for an 
upper respiratory infection.  The Veteran now asserts that 
his inservice request for an EKG due to symptoms of what has 
been diagnosed in recent years as a patent foramen ovale 
(PFO) (see, e.g., VA echocardiogram dated in September 2004), 
or, in the Veteran's words, a hole in his heart.  The Veteran 
asserts that physical exertion during service worsened his 
PFO.  

The Board does not have the medical expertise to determine 
whether the symptoms the Veteran described from service 
forward are consistent with a PFO or other heart disease and 
whether any such condition began during service or was 
chronically worsened by service.  A VA examination and 
opinion is necessary for adjudication of his claim for 
service connection for a cardiac disorder.  See 38 U.S.C.A. 
§ 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Veteran further asserts he was subject to significant 
noise exposure and experienced significant ear disease during 
active service.  His military occupational specialty during 
service was that of a wheeled vehicle mechanic, so that some 
degree of occupational noise exposure during service is 
plausible.  Additionally, service treatment records include 
notation of multiple upper respiratory infections, including 
an episode of dizziness and a left ear ache in February 1977.  
Measured pure tone hearing thresholds were generally slightly 
lowered at an April 1977 service discharge examination as 
compared to those at an August 1974 service entrance 
examination.  The Veteran was treated for ear problems in the 
year 2004, as noted in the decision portion of this document, 
above, to include a diagnosis of labyrinthitis.   

At his September 2006 Board hearing, the Veteran related that 
he experienced hearing loss, dizziness, and associated 
symptoms as a permanent condition from the time of his 
discharge from active service forward.  The Veteran points to 
VA treatment for symptoms such as dizziness in 2004, a 
diagnosis of labyrinthitis in August 2004, problems with 
conducting a tympanogram of the left ear in November 2004, 
and findings of sensorineural loss, mixed hearing loss and a 
healed perforated left ear drum with tympanosclerosis in 
November 2004, as evidence of a current hearing loss due to 
noise exposure and documented ear disease during service.  
A VA examination and opinion as to whether the Veteran has a 
current hearing loss disability, and if so, whether it began 
during service, chronically worsened during service, or is 
related to any incident of service, is necessary for 
adjudication of the Veteran's claim for service connection 
for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ask the Veteran to 
identify all records of VA and non-VA health 
care providers who have treated him for the 
disabilities at issue in this appeal.  After 
obtaining any appropriate authorizations for 
release of medical information, the RO/AMC 
is to obtain records from each health care 
provider the Veteran identifies.  The 
Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.
	
The records sought must include any 
records of ongoing VA psychiatric and 
psychological treatment at the Bonham 
VA Hospital that have not been 
previously obtained and associated with 
the claims file.

2.  The RO/AMC will contact all necessary 
sources to obtain the Veteran's complete 
Official Military Personnel File from the 
service department.

3.  The RO/AMC, after waiting an 
appropriate time period for the Veteran to 
respond, shall schedule the Veteran for a 
VA examination by a physician with 
appropriate expertise in orthopedic 
medicine. The purpose of the examination is 
to determine whether the Veteran's cervical 
spine or low back disability had its onset 
during active service or was related to any 
incident of service, and whether arthritis 
of the cervical spine or low back was 
present within one year of discharge from 
active service.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
relevant medical records, and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

(i) The records reviewed must 
include the service treatment 
records, to include service 
treatment records reflecting 
complaints of low back pain in 
October and November 1976, and a 
February 1977 service treatment 
records indicating that the Veteran 
had a bump on the back of his head 
and constant and severe headaches. 

(ii) The records reviewed must also 
include the April 2007 letter from 
Dr. F.A., in which he opines that 
the Veteran's cervical spine and low 
back disorders were incurred during 
his military service.

(b) If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

(c) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue whether the 
Veteran's cervical spine or low back 
disability had its onset during active 
service or was related to any incident of 
service, and whether arthritis of the 
cervical spine or low back was present 
within one year of discharge from active 
service..  

4.  The RO/AMC shall schedule the Veteran 
for a VA examination by a physician with 
appropriate expertise in mental health.  The 
purpose of the examination is to determine 
whether the Veteran has current psychiatric 
disability that had its onset during active 
service or was related to any incident of 
service, and whether the Veteran experienced 
a psychosis within one year after discharge 
from active service.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
relevant medical records, and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.  The records reviewed 
must include:

(i) The Veteran's service treatment 
records, to include records dated in 
October 1976 and February 1977 
documenting the Veteran's drinking, 
which was noted to be heavy in the 
February 1977 service treatment 
record; and a separate February 1977 
service treatment record indicating 
that Veteran complained of being 
under emotional strain.  

(ii) An April 2007 letter in which 
Dr. F.A. opined that the Veteran's 
documented in-service drinking was a 
classic symptom of the Veteran self-
medicating for his depression and 
anxiety.  

(iii) Any service personnel records 
obtained by the RO/AMC and 
associated with the claims file, to 
include any records relating to 
disciplinary actions such as Article 
15s.

(b) If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

(c) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, whether the 
Veteran has current psychiatric 
disability that had its onset during 
active service or was related to any 
incident of service, and whether the 
Veteran experienced a psychosis within 
one year after discharge from active 
service.

5.  The RO/AMC shall schedule the Veteran 
for a VA examination by a physician with 
appropriate expertise in disease of the ear, 
nose, and throat.  The purpose of the 
examination is to determine whether the 
Veteran has current hearing loss disability 
that had its onset during active service, 
chronically worsened during active service, 
or was related to any incident of service.

(a) The claims folder, including all 
relevant medical records, and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.  The records reviewed 
must include:

(i) Service treatment records 
including audiological results at 
the Veteran's August 1974 service 
entrance examination and April 1977 
service discharge examination, and 
records of multiple in-service upper 
respiratory infections, including 
treatment for dizziness and a left 
ear ache in February 1977.

(ii)  Records of VA treatment from 
August 2004 to November 2004 for 
sensorineural and mixed hearing 
loss, dizziness, a healed perforated 
eardrum, and labyrinthitis, and 
associated audiological testing.

(b) If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

(c) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination,  whether the 
Veteran has current hearing loss 
disability that had its onset during 
active service, chronically worsened 
during active service, or was related to 
any incident of service.  

6.  The RO/AMC shall schedule the Veteran 
for a VA examination by a physician with 
appropriate expertise in cardiac disease.  
The purpose of the examination is to 
determine whether the Veteran has current 
cardiac disability that had its onset during 
active service, chronically worsened during 
active service, or is related to any 
incident of service.

(a) The claims folder, including all 
relevant medical records, and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.  The records reviewed 
must include:

(i)  A record of the Veteran 
requesting an EKG during service, on 
November 3, 1975.  He was treated 
for an upper respiratory infection.  

(ii)  Records of post-service 
treatment indicating that the 
Veteran has a patent foramen ovale 
(PFO) (see, e.g., VA echocardiogram 
dated in September 2004).

(iii)  Records of post-service 
treatment for cardiac  symptoms 
including tachycardia, from 
approximately August 2004 forward.

(b) If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examinations.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

(c) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, whether the 
Veteran has current cardiac disability 
that had its onset during active service, 
chronically worsened during active 
service, or is related to any incident of 
service.
 
7.  Thereafter, the RO/AMC will review the 
claims file and ensure that no other 
notification or development action, in addition 
to that directed above, is required.  If 
further action is required, the RO should 
undertake it before further adjudication of the 
claims on appeal.

8.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


